Citation Nr: 0722054	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  02-14 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed 
psychiatric disorder, to include panic disorder with 
agoraphobia.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to December 
1991, with service in Southwest Asia during Operation Desert 
Storm.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by RO.  

The Board remanded this case back to the RO for additional 
development or the record in July 2004.  



FINDINGS OF FACT

1.  The currently demonstrated panic disorder with 
agoraphobia is shown as likely as not have its clinical onset 
during the veteran's period of service.  

2.  The veteran currently is not shown to have a diagnosis of 
PTSD that can be attributed to his period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a panic disorder with agoraphobia is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  

2.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters issued between July 2001 
and March 2006.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted July 2001 VCAA letter was issued prior to the 
appealed rating decision, thus posing no procedural concerns 
in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was provided in a March 2006 letter in this case.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Factual background

In the present case, the veteran's service medical records do 
not indicate psychiatric treatment.  

An October 2000 private medical record contains the first 
diagnosis of an anxiety disorder.  

In March 2001, the veteran underwent a VA mental health 
clinic intake assessment and described an incident involving 
a ship breakdown during his period of active duty service.  
He was found to have panic disorder with agoraphobia.  In a 
separate statement, a VA doctor described this disorder as 
"severe."  

A January 2001 private hospital report indicates that the 
veteran reported having had a traumatic experience while in a 
vehicle during the Gulf War.  The examiner described "an 
increasingly severe phobic reaction" to vehicles, "perhaps 
from [a] previous traumatic experience."  

During a VA mental health intake assessment in May 2002, the 
veteran described two in-service stressors.  The first 
occurred when his ship, while enroute to the Persian Gulf, 
became disabled during a storm and was stranded at sea for 36 
days.  The second involved as situation, while driving a 
truck as part of a convoy in the Persian Gulf, he ran over 
and killed an Iraqi soldier.  

A June 2002 VA treatment record contains Axis I diagnoses of 
panic disorder/agoraphobia and "[e]lements of PTSD."  

Subsequent VA treatment records indicate PTSD symptoms, 
albeit without an outright diagnosis of the disorder.  Two 
reports from June 2003 contain an Axis I diagnosis of rule 
out PTSD.  

A November 2003 report contains a notation of "some PTSD 
symptoms," while a second report from the same month 
indicates "features of PTSD."   A January 2004 report 
contains an assessment of rule out PTSD.  Also, a February 
2006 report contains a notation of probable PTSD.  

In a December 2005 inquiry response, the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) noted 
that, although the historical documents of the veteran in-
service unit did not indicate any incidents in which an Iraqi 
soldier was run over, there were numerous incidents in which 
the unit came into enemy contact resulting in enemy 
casualties.  Therefore, it was "likely" that the veteran 
saw dead bodies and possibly killed an Iraqi soldier.  At the 
same time, there was no documentation indicating that the 
veteran's ship was disabled at sea.  

The veteran underwent a VA psychiatric examination in May 
2006, with an examiner who reviewed the claims file.  This 
examiner confirmed a diagnosis of panic disorder with 
agoraphobia, severe and chronic.  

However, the VA examiner separately determined that a 
diagnosis of PTSD was not supported by the information 
available in the claims file or the clinical evaluation, 
insofar as the veteran had no reported a response involving 
intense fear, helplessness, or horror, and he had denied 
recurrent and intrusive distressing recollections of the 
events and stated that he had not been bothered by bad dreams 
for several years now.  

As the VA examination report contains no information 
regarding the etiology of the panic disorder with 
agoraphobia, the Board requested an etiology opinion from a 
VA doctor.  This doctor, who reviewed the claims file, noted 
that the veteran had reported increased anxiety and 
difficulty driving since the early 1990's and had developed 
increased anxiety symptoms, including panic attacks and some 
agoraphobia.  

Accordingly, based on a review of the available medical 
evidence in the claims file, the VA examiner rendered an 
opinion that it was at least as likely as not "more than 50 
percent possibility" that the veteran's panic disorder with 
agoraphobia was etiologically related to service.  It was 
also noted to be possible that the veteran's anxiety had been 
exacerbated by various situational, work and domestic 
tensions that he had experienced since leaving military 
service.  


III.  Panic disorder with agoraphobia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In regard to the veteran's panic disorder with agoraphobia, 
the Board is satisfied that the criteria for service 
connection have been met.  

The claims file contains an uncontested medical opinion, from 
December 2006, supporting the veteran's contention that this 
disorder was etiologically related to his in-service 
experiences, and the JRSSC response from 2005 underscores the 
credibility of his reported anxiety following witnessing the 
death of an Iraqi solder.  

Accordingly, the claim of service connection for a 
psychiatric disability manifested by a panic disorder with 
agoraphobia is granted.  


IV.  PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  

The Court reiterated that although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  

In the present case, the Board finds that the medical 
evidence in this case does not serve to establish a diagnosis 
of PTSD.  While multiple treatment records indicate either a 
possibility of PTSD or certain PTSD symptoms, these records 
contain no outright confirmation of such diagnosis.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

By contrast, the May 2006 VA examination report confirming 
the absence of a PTSD diagnosis contains a very definite 
opinion, supported by a description of the veteran's symptoms 
and a claims file review.  The Board finds this report to 
have far greater probative value than the earlier notations.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board 
may assign greater probative value to certain evidence so 
long as a statement of reasons and basis is given).  

In the absence of a confirmed PTSD diagnosis, the 
preponderance of the evidence is against the veteran's claim 
of service connection for that disorder, and the claim must 
be denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  

However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  




ORDER

Service connection for a panic disorder with agoraphobia is 
granted.  

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


